 In the Matter of ELECTRIC STEEL FOUNDRYandMETAL TRADES,COUNCIL OF PORTLAND AND VICINITY, AFLCase No. 19-R-1567.-Decided October 16, 1945Mr. Robert L. Sabin;of Portland, Oreg., for the Company.Mr. James-Landye,of Portland, Oreg., for the AFL.Mr. J. L. Menzie,of Portland, Oreg., for the CIO.Mr. Nathan Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONfSTATEMENT OF THE CASEUpon a petition duly filed by Metal Trades Council of Portland andVicinity, AFL, herein called the AFL, alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of Electric Steel Foundry, Portland, Oregon, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Joseph D. Holmes, TrialExaminer. 'Said hearing was held at Portland, Oregon, on May 31,1945.The Company, the AFL, and United Steelworkers of America,CIO, herein called the CIO,1 appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing the Trial Examiner refused to admit in i evidence acontract between the Company and the AFL, which the Companyurged as a bar to the proceeding. The Company also moved to dis- 'miss the petition on the basis of this contract.For the reasons statedin Section III,infra,the Trial Examiner's ruling with respect to theadmission in evidence of the contract is overruled, but the Company'smotion to 'dismiss the petition is denied.Except as noted above, theTrial Examiner's rulings made at the hearing are hereby affirmed.All,parties were afforded an opportunity to file briefs with the Board.'The CIO hassubmitted a waiver of its charges of unfair labor practices filed againstthe Company in Case No.19-C-1399, insofar as they might constitute a basis for objectingto the instantproceeding.64 N. L. R. B., No. 45.'262 ELECTRIC STEEL FOUNDRY263Upon the entire-record in the case, the Board makes the following,-FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYElectric Steel Foundry, an Oregon corporation, is engaged in themanufacture of'steel castings, and in the retail sale of wire rope androlling steel stock.The Company alinually uses in its manufactur-ing process materials obtained outside the State of Oregon valuedat about $2,500,000.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.'H. THE ORGANIZATIONS INVOLVEDMetal Trades Council of Portland and Vicinity, ,affiliated with theAmerican Federation of Labor, is a labor organization admitting to-membership employees of the Company.United Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting`to mem-bership employees of the (Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant 'recognition-to the AFL as,theexclusive bargaining representative of certain of its employees onthe ground that it has hot'been legally established that the AFL repre-sents a majority of such employees.At the hearing the Company offered in evidence a contract betweenit and the AFL 2 for the purpose of establishing that the contract wasa bar to thi's proceeding, and also moved to dismiss the petition on theground that the contract precluded a present determination of-repre-sentatives.The Trial Examiner refused to admit the, contract inevidence on the ground that it was incompetent and immaterial, allow-ing it, however, to be marked as a rejected-exhibit, and reserved rulingon the motion to dismiss for the Board. Inasmuch as a contractualbar issue is germane to a determination of whether a question con-cerning representation has arisen, we shall admit the contract in evi-dence.The contract, which was executed on September 2, 1941, provides,inter alia,that, "The Union [the AFL] will not request that it act asbargaining agent for any of its members unless its membership in-cludes amajority of the Company's employees, ...."The Com-pany contends that the'quoted clause, in,the absence of proof by the2International Molders and Foundry Workers Union of North America, which is not aparty to this proceeding,was also a signatory to the contract. 264DECISIONS OF NATIONAL ' LABOR RELATIONS,BOARDAFL that its membership`includes a majority of the, Company's em-ployees, not only precludes it -from requesting recognition as bargain-ing representative from the Company, but also estops it from petition-ing the Board in an attempt to gain recognition..We do not agree.We construe the clause in question merely to impose a condition onany request by the AFL for recognition as bargaining 'agent oil a"members-only" basis.It does not restrict, either expressly or im-pliedly, the right of the AFL to petition the Board, as here, for recog-nition as the statutory bargaining representative for all' the 'employeesin an appropriate unit.Accordingly, since the clause is not relevant,the contract cannot operate to preclude a present determination ofrepresentatives.We need not pass upon the question of the legaleffect of the quoted provision were it given the broad constructionsought by the Company.A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the AFL represents a substantial, num-ber of the employees in the unit hereinafter found appropriate.'We find that a question affecting' commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, excluding'officeworkers, office janitors, draftsmen, engineers, pattern workers,guards, watchmen, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed, during the pay-roll period immediately preceding the date of the Direction of Electionhe'rein,' subject to the limitations and additions set forth. in theDirection.s The Field Examiner reported that the AFL submitted 149 authorization cards ; that93 were dated between March and, May 1945,and 56 were undated;and that'there' were313 employees in the alleged appropriate unitThe CIO submittedr 31 authorization cards, dated May 1945, to the Trial Examiner atthe heating.Pursuant to a stipulation of all parties,the Trial Examiner subsequentlychecked these cards against the Conipany's pay roll for the period ending May 31, 1945,and reported that the names of all 31 persons appearing on the cards were listed on thatTay roll. ELECTRIC STEEL FOUNDRYDIRECTION OF ELECTIONBy virtue of and pursuant, to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National'Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it is.herebyDIRECTED that, as part of the investigation to ascertain represent-atives, for the purposes of collective bargaining with Electric SteelFoundry, Portland, Oregon, an election by secret ballot shall' be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, acting in this matter' as.agent for the National Labor Relations Board, and subject to Article,III, Sections 10 and 11; of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated -prior to the date of the elec-tion, to determine whether they desire to be represented by MetalTrades Council of Portland and Vicinity, AFL, or by United Steel-workers of America, CIO, for the purposes of collective bargaining,or by neither.a